Name: 2005/242/: Commission Decision of 16 March 2005 on a Community financial contribution for Germany and Finland for their programmes for strengthening inspection infrastructures for plant-health checks on plants and plant products coming from third countries (notified under document number C(2005) 674)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  agricultural policy;  Europe
 Date Published: 2005-03-19; 2005-10-18

 19.3.2005 EN Official Journal of the European Union L 74/71 COMMISSION DECISION of 16 March 2005 on a Community financial contribution for Germany and Finland for their programmes for strengthening inspection infrastructures for plant-health checks on plants and plant products coming from third countries (notified under document number C(2005) 674) (Only the Finnish, German and Swedish texts are authentic) (2005/242/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the sixth subparagraph of Article 13(c)(5) thereof. Whereas: (1) Directive 2000/29/EC provides for a Community financial contribution to be granted to Member States in order to strengthen inspection infrastructures for plant-health checks on plants and plant products coming from third countries. (2) Germany and Finland have each established a programme to strengthen their inspection infrastructures for checks on plants and plant products coming from third countries. They have applied for the allocation of a Community financial contribution for those programmes in accordance with Commission Regulation (EC) No 998/2002 of 11 June 2002 establishing detailed rules for the implementation of the provisions relating to the allocation of a Community financial contribution for Member States in order to strengthen inspection infrastructures for plant-health checks on plants and plant products coming from third countries (2). (3) The technical information provided for by Germany and Finland has enabled the Commission to analyse the situation accurately and comprehensively. The Commission has prepared a list of eligible inspection posts strengthening programmes, which give details of the amount of the proposed Community financial contribution to each programme. The information has also been examined by the Standing Committee on Plant Health. (4) Each programme included in that list has been individually assessed for approval. The Commission has concluded that the conditions and criteria set out in Directive 2000/29/EC and Regulation (EC) No 998/2002 for the grant of a Community financial contribution have been met. (5) Accordingly, it is appropriate to allocate a Community financial contribution to cover the expenditure of those programmes by Germany and Finland. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 1. The allocation of a Community financial contribution to cover expenditure to be incurred by Germany for its programme for strengthening inspection posts is hereby approved. 2. The allocation of a Community financial contribution to cover expenditure to be incurred by Finland for its programme for strengthening inspection posts is hereby approved. Article 2 1. The total amount of the Community financial contribution as provided for in Article 1 shall be EUR 94 470. 2. The maximum amount of the Community financial contribution for each concerned Member State shall be as follows: (a) EUR 36 875: Germany; (b) EUR 57 595: Finland. 3. The maximum Community financial contribution for each programme for strengthening inspection posts shall be as set out in the Annex. Article 3 The Community financial contribution per programme as set out in the Annex shall only be paid when: (a) evidence of the purchase and/or improvement of the equipment and/or facilities listed in the programme has been given by the Member State concerned to the Commission by appropriate documentation; and (b) a request for payment of the Community financial contribution has been submitted by the Member State concerned to the Commission, in accordance with the rules provided for in Article 3 of Regulation (EC) No 998/2002. Article 4 This Decision is addressed to the Federal Republic of Germany and the Finnish Republic. Done at Brussels, 16 March 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. Directive as last amended by Directive 2005/15/EC (OJ L 56, 2.3.2005, p. 12). (2) OJ L 152, 12.6.2002, p. 16. The Regulation was published as Regulation (EC) No 997/2002 but the number was corrected by a corrigendum (OJ L 153, 13.6.2002, p. 18). ANNEX PROGRAMMES FOR STRENGTHENING INSPECTION POSTS Programmes with corresponding Community financial contribution Member State Names of the inspection posts (administrative unit, name) Eligible expenditure (EUR) Maximum Community Financial contribution (EUR) Germany Bayern, MÃ ¼nchen-Flughafen 1 500 750 Bayern, NÃ ¼rnberg Flughafen 1 500 750 Bremen, Bremen Stadt, entry point nos. 5.1 to 5.7 1 700 850 Bremen, Bremerhaven, entry point nos. 5.8 and 5.9 1 700 850 Hessen, Frankfurt Flughafen 36 750 18 375 Niedersachsen, Emden 5 200 2 600 Niedersachsen, Brake and Nordenham 7 700 3 850 Niedersachsen, Wilhelmshaven 5 200 2 600 Mecklenburg-Vorpommern, Rostock 1 700 850 Mecklenburg-Vorpommern, Wismar 1 700 850 Mecklenburg-Vorpommern, Sassnitz-Mukran 1 700 850 Sachsen, Flughafen Dresden 1 750 875 Sachsen, Flughafen Halle/Leipzig 1 750 875 ThÃ ¼ringen, Erfurt-KÃ ¼hnhausen 3 900 1 950 Finland Lappeenranta 61 702 30 851 Niirala/Joensuu 16 963 8 481 Oulu 12 418 6 209 Kouvola 8 436 4 218 Pori-Rauma 4 674 2 337 Vainikkala 1 445 722 Kajaani 4 218 2 109 Parikkala 945 472 Lieksan Inari 945 472 Vartius 1 948 974 Kortesalmi 750 375 Uukuniemi 750 375 Total Community financial contribution (EUR) 94 470